Citation Nr: 0617319	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, bilateral peripheral vascular disease, 
moderate lower extremity function loss, and mild right 
peroneal nerve palsy with foot drop (hereinafter referred to 
as the "bilateral leg or lower extremity condition").  

2.  Entitlement to a disability evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to a disability evaluation greater than 10 
percent for residuals of a shell blast injury to the eyes.  

4.  Entitlement to a disability evaluation greater than10 
percent for scars on the left foot and left lower leg.  

5.  Entitlement to a disability evaluation greater than 10 
percent for residuals of a shell fragment wound with muscle 
weakness of the lower extremities.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of service connection for a bilateral leg condition 
is being remanded is  addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood.  

2.  The veteran does not have loss of visual acuity 
sufficient to warrant a compensable disability rating.  

3.  The veteran's scars, with the exception of the left lower 
leg/ left ankle, does not limit function. 

4.  The veteran's left ankle scar does not exceed 6 square 
inches.  

5.  The evidence does not show that the veteran's residuals 
of a shell fragment wound with muscle weakness of the lower 
extremities are moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.130, Diagnostic Code (DC) 9411 (2005).

2.  The rating for residuals of a shell blast injury to the 
eyes is protected by regulation because it has been in effect 
for over 20 years.  38 C.F.R. § 3.951(b) (2005).  

3.  The criteria for an increased rating for scars on the 
left foot and left lower leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, 
DC 7804 (2005).  

4.  The criteria for a disability evaluation greater than 10 
percent for both Muscle Groups XIII and XV for residuals of 
shell fragment wounds with muscle weakness of the lower 
extremities, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.55, 4.56, 4,73, DCs 5313, 5315 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

For service-connected mental disorders, including PTSD, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to DSM-
IV, a GAF score of 55-60 indicates moderate difficulty in 
social, occupational, or school functioning.  

The veteran underwent a VA PTSD examination in March 2004.  
He reported working as a city meter reader, at a police 
department, in a mobile home factory, and last as a self-
employed mechanic.  He reported that he left each job for 
either higher pay or because he was getting insufficient 
hours at the present job.  He last worked in 1995; he had to 
stop due to poor circulation in his legs.  The veteran's PTSD 
did not cause him to leave his jobs.  

With regards to the veteran's social functioning, he has been 
married to his spouse since 1981 with no separations.  They 
have one child who is now an adult.  The veteran has four 
other children from outside relationships; he has regular 
contact with each of them and reports having a good 
relationship.  In his spare time, the veteran coaches a 
teenage boys' softball team and occasionally goes to church 
or out to dinner with his spouse.  He used to hunt and fish, 
but had to stop in 2000 because of difficulty walking.  He 
avoids family visits and does not like to be with more then 
two visitors at a time.  

He has regular social contact with is spouse and children, 
but he discontinued relationships with his friends and 
cousins, primarily because they asked him questions about 
Vietnam.  

The veteran reported experiencing intrusive memories 
approximately twice a week, lasting from 15 to 20 minutes 
each.  He had nightmares about once a week and slept about 
six hours per night with the help of medication.  The veteran 
is highly upset by fireworks, dogs barking, backfires, and 
the sight of people fighting.  He avoided crowds and 
conversations about Vietnam.  

Although the veteran reported being able to laugh, cry, 
express anger, and express affection, the examiner opined 
that his behavior indicated a distinct restriction of affect.  
Also, the veteran stated he had almost no libido.  He 
reported becoming angry and expressing it to his wife, 
relatives, and strangers almost daily.  

The examiner noted that in addition to the symptoms used as 
criteria for generic PTSD, the veteran exhibited additional 
symptoms that are usually associated with combat-related 
PTSD, such as grief, exhibited tearfulness when reporting the 
death of comrades; and depression.  

At the March 2004 examination, the veteran's clothes were 
clean but not pressed.  His responses were relevant, but 
coherence was difficult to assess because the responses were 
usually brief.  His speech was slow.  He had difficulty 
remembering dates and sometimes sequences of events.  He was 
"quite limited" in his expressiveness.  However, at some 
points, intense emotion gripped him, usually anguish and 
grief, when talking about Vietnam.  He did not report 
hallucinations or express delusional material.  He denied 
homicidal or suicidal ideation.  His affect was blunted and 
his mood was moderately depressed.  He made good eye contact 
with the examiner.  Orientation to his surroundings was fair.  
The examiner assigned a GAF score of 57 and concluded that 
while the veteran did not stop working due to PTSD, his 
symptoms appear to have a "marked affect in constricting his 
social functioning."  

The Board finds that the February 2006 PTSD examination does 
not show that the veteran met the criteria for a 70 percent 
evaluation, and provides, overall, medical evidence against 
this claim.  Specifically, the evidence does not show that 
that there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The veteran stopped 
working due to unrelated disabilities and while he avoids 
crowds and family visits, he maintains good relationships 
with his wife and five children, as well as coaches a boys' 
softball team.  His speech was relevant, not illogical, and 
he specifically denied suicidal ideation.  There was no 
evidence of records indicating that he performed obsessive 
rituals which interfere with his routine activities.  He is 
able to function independently.  While his clothing was not 
pressed, it was clean and there were no other indications 
that the veteran neglected his personal appearance or 
hygiene.  

The March 2004 VA PTSD examination is entitled to great 
probative weight and is found to provide evidence against the 
claim.  The post-service medical record is found to, overall, 
fully support the findings of this examination, providing 
more evidence against this claim.  The veteran does not meet 
the criteria for a 70 percent evaluation under DC 9411.  

With regards to the veteran's eye claim, he is currently 
assigned a 10 percent evaluation under DC 6009, unhealed 
injury of the eye.  38 C.F.R. § 4.84a (2005).  DC 6009 
instructs the rater to evaluation the disability from 10 to 
100 percent based upon impairment of visual acuity or field 
loss, pain, rest-requirement or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  

In March 2004, the veteran underwent a VA eye examination.  
The veteran reported needing reading glasses.  His visual 
acuity was corrected to 20/20 in both eyes.  The examiner 
noted that the veteran had a stable retinal hole, with 
associated pigment clumping and scarring, outside the 
superior temporal vascular arcade.  The veteran's retina had 
been previously detached and surgically reattached.  The 
examiner stated that the veteran's condition was stable and 
non-progressive.  However, he remains at risk to develop 
another retinal detachment, secondary glaucoma, or cataract 
from the old trauma.  There was no evidence of active 
pathology to warrant an additional 10 percent.  

Under current regulations, the veteran's visual acuity would 
not warrant a compensable rating under DC 6009 because it is 
correctable to 20/20.  The threshold for a compensable rating 
under DC 6009 is 20/40 vision in one eye and 20/50 in the 
other.  However, the 10 percent rating was granted on July 
27,1978.  The 10 percent rating has been continued since that 
date.  As such, the rating is protected by regulation because 
it has been in effect for over 20 years. 38 C.F.R. 
§ 3.951(b) (2005).  Given that his eye disability does not 
meet the criteria for a ten percent evaluation, it does not 
meet the criteria for a 20 percent evaluation.  The appeal is 
denied.  

With regards to the veteran's lower leg scars, during the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as scars.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Therefore, the Board will 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations.  In a recent opinion, however, the VA's Office 
of General Counsel determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  

The Board notes that the RO addressed the previous and 
amended criteria in the April 2004 rating decision.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  

The veteran's scars are currently rated under DC 7804, scars, 
superficial and painful on examination.  38 C.F.R. § 4.118.  
He is assigned a 10 percent rating for each of the three 
scars.  38 C.F.R. §§ 4.25, 4.26.  

Under the old criteria for DC 7804, a 10 percent rating is 
warranted for a superficial scar that is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, DC 7804 
(2002).  Under the new criteria, effective August 30, 2002, a 
10 percent rating is warranted for superficial scars that are 
painful on examination.  38 C.F.R. 
§ 4.118, DC 7804 (2005).  Under both versions of the relevant 
criteria, a 10 percent rating is the maximum available 
rating.  Both versions of the criteria are equally favorable 
to the veteran.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, Note 
1 following Diagnostic Code 7804 (2005).  In such a case, a 
10 percent evaluation will be assigned for a scar on the tip 
of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  38 C.F.R. § 4.118, 
Note 2 following Diagnostic Code 7804 (2005).  

To obtain a 20 percent rating, the veteran would need to be 
rated under current DC 7801, scars, other than head, face, or 
neck, that are deep or that cause limited motion.  The 
previous version of DC 7801 almost identical to the current 
version, and would not be more favorable to the veteran.  

With the exception of the veteran's left ankle scar, which is 
discussed below, the evidence does not show that the scars 
limit the veteran's motion, therefore application of DC 7801 
is not warranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  

The veteran underwent a VA scars examination in March 2004.  
The examination revealed that the veteran has numerous scars 
on both of his legs from a grenade wound he sustained in 
1968.  Of all of his many scars, the examiner found that only 
three were painful or tender.  These are the three scars for 
which the veteran currently receives compensation.  

The first scar is on his left lower leg.  It is 3 x 1/2 inches 
and "mildly tender."  It is 1/8 inch depressed, 
superficial, stable, with no keloid, edema, or inflammation.  
It does not limit the veteran's motion.  

The second scar is also on his left lower leg.  It is 1 x 1/4 
inches and "slightly tender."  It is stable, superficial, 
with no keloid.  It does not limit the veteran's motion.  

The third scar is on his left ankle.  It is 1 1/2 x 1 1/2 inches 
and tender.  It is superficial and stable.  There is keloid 
of the entire scar.  The examiner noted that the ankle's 
range of motion is "slightly" limited, which "possibly" 
could be from the scar.  Even though the veteran's left ankle 
scar could be the cause of the limited motion of the ankle, 
in order to warrant a compensable evaluation under DC 7801, 
the scar must exceed 6 square inches.  The left ankle scar is 
2 1/4 square inches and therefore does not meet the criteria 
for a compensable rating under DC 7801.  

The Board finds that the March 2004 scars examination is 
entitled to great probative weight and that it provides 
evidence against an increased rating for scars.  There is no 
other competent medical evidence of record that shows that 
the veteran's scars warrant a disability evaluation higher 
than 10 percent.  The veteran is rated at the maximum 
allowable rating under the Diagnostic Code appropriate for 
his disability.  The appeal is denied.  

The veteran is currently assigned a 10 percent rating for 
residuals of a shell fragment wound with muscle weakness of 
the lower extremities.  He is rated by analogy under DC 5313-
5315, muscle groups XIII and XV, respectively.  Under DC 
5313, a 10 percent rating is warranted when the disability is 
moderate.  The next highest rating, 30 percent, is warranted 
where the disability is moderately severe.  Under DC 5315, a 
10 percent rating is warranted where the disability is 
moderate and a 20 percent rating is warranted where the 
disability is moderately severe.  38 C.F.R. § 4.73.  

In March 2004, the veteran underwent a VA muscles 
examination.  The examiner did not have the opportunity to 
review the veteran's claims file, but did review the 
veteran's medical records that were available from his chart.  
The veteran reported that since he was hit with an enemy 
grenade in Vietnam, both his feet have been numb and his hips 
hurt.  He also reported that both his feet move and jump on 
their own.  

Upon examination, the physician noted that the veteran had 
several muscles that were injured in the grenade attack.  On 
his muscle injuries, there were mainly scars present.  One on 
his right leg had a piece of shrapnel behind it at the time 
of the examination.  The examiner stated that the scars were 
mainly on muscle groups 11, 12, 13, and 15.  The veteran had 
no tissue loss.  There were no adhesions, no tendon damage, 
bone, joint, or nerve damage.  The veteran complained of 
numbness and burning in his feet, but upon examination he 
reported that the sensation was the same as it was in other 
parts of his body.  

The veteran's muscle strength was 4/5 in all extremities.  
There was no muscle herniation.  Range of motion in the right 
knee was from 0 to 120 degrees with pain at 120 degrees.  
Range of motion in the left knee was from 0 to 110 degrees 
with pain at 110 degrees.  Ranger of motion of the right hip 
was 110 degrees flexion with pain at 110 degrees.  Abduction 
was 30 degrees with pain, adduction was 20 degrees with pain, 
and extension was 30 degrees.  Range of motion of the left 
hip was 100 degrees with pain at that level.  Abduction was 
25 degrees with pain, adduction was 20 degrees with pain, and 
extension was 20 degrees at that level.  Right ankle 
dorsiflexion was 20 degrees and plantar flexion was 35 
degrees, both without pain.  Left ankle dorsiflexion was 10 
degrees with pain at that level and plantar flexion was 22 
degrees with pain at 20 degrees.  McMurray's test was normal 
for both knees, as was the ligament test.  The veteran 
occasionally wears a brace on his right ankle and right knee.  
He had no trouble moving from one position to another.  He 
reported not being able to walk more than a half block.  He 
stated that he felt pain if he sat for too long.  

The examiner diagnosed the veteran with muscle injury with 
shrapnel to muscle groups 11, 12, 13, and 15, with a moderate 
to severe decreased range of motion and moderate to severe 
loss of function of the left knee due to flare ups, pain, and 
weakness.  He was also diagnosed with moderately decreased 
range of motion of the left ankle secondary to pain and some 
weakness.  

At a December 2002 VA examination, the physician stated that 
x-rays indicated that there were multiple shrapnel fragments 
in the soft tissue along the posterior aspect of the right 
ankle, both thighs, and in the lower legs.  

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  A moderate disability is defined in 38 C.F.R. 
§ 4.56(d)(2).  For a moderate disability, the type of injury 
is a "through and through penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection."  38 C.F.R. 
§ 4.56(d)(2)(i).  The history and complaint would show 
"service department record or other evidence of in-service 
treatment for the wound," as well as record of consistent 
complaint regarding one or more of the cardinal signs and 
symptoms of muscle disability (loss of power, weakness, 
lowered fatigue threshold, fatigue-pain, impairment of 
coordination, and uncertainty of movement), particularly 
lowered fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  
Objective findings would show exit (if present) and entrance 
scars, if present.  They would be "small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side." 38 C.F.R. 
§ 4.56(d)(2)(iii).  

For a moderately severe disability, the type of injury would 
be a "through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  The 
history and complaint would show "service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).  

The evidence of record does not show that the veteran has 
moderately severe muscle disabilities.  The examiner noted 
entrance wounds on both the upper and lower legs.  There were 
no exit wounds observable.  The evidence does not show that 
there was loss of deep fascia or muscle substance.  There was 
no tissue loss.  The veteran's service medical records (SMRs) 
do not indicate hospitalization for a prolonged period for 
treatment of the wound, nor did they indicate infection, 
providing evidence against this claim.  

Although the veteran was first rated for his muscle injury in 
July 1978, there is no record of consistent complaining of 
cardinal signs and symptoms of muscle disability; the 
earliest medical evidence of leg pain is at a VA muscles 
examination in October 1996.  The veteran did not seek 
regular VA treatment for his leg pain until 2000.  As a 
whole, the SMRs and post-service medical records provide 
negative evidence against the veteran's claim.  The VA 
examination is found, overall, to also provide evidence 
against this claim, indicating that the veteran does not meet 
the requirements for the next higher evaluation.  The appeal 
is denied.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2002 and February 2004, as well as information 
provided in the April 2004 statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the April 2004 SOC includes the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the January 2003 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
June 2002 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the February 2004 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
June 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims for 
increased ratings are being denied, no disability rating or 
effective date will be assigned.  Therefore there can be no 
possibility of any prejudice to the veteran.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  While the VA examiner did not have the 
opportunity to review the record, as both the examination 
report and the post-service medical record are found to 
provide evidence against this claim, the error is found 
harmless.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  
 
ORDER

An increased rating for PTSD is denied.  

An increased rating for residuals of a shell blast injury to 
the eyes is denied.  

An increased rating for scars on the left foot and left lower 
leg is denied.  

An increased rating for residuals of a shell fragment wound 
with muscle weakness of the lower extremities is denied.   


REMAND

The veteran seeks service connection for a bilateral leg 
condition.  He as been diagnosed with peripheral neuropathy, 
mild right peroneal nerve palsy with foot drop and peripheral 
vascular disease.  The RO denied service connection on the 
basis that the veteran's SMRs from February 1968 state that 
he received shrapnel wounds with "no artery or nerve 
involvement" and that the origin of the veteran's artery 
occasion was in his lower pelvic region with reconstitution 
in the femoral region.  

Based on the current record, the Board is unable to determine 
whether the veteran's peripheral vascular disease, peripheral 
neuropathy, poor leg circulation, and peroneal nerve palsy 
with foot drop are related to his service-connected residuals 
of shell fragment wounds.  Therefore, a remand is required to 
for a medical opinion.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Board has construed this decision to 
also affect claims for increased ratings.  In the present 
appeal, the veteran was not provided with notice regarding 
how a disability rating and an effective date would be 
assigned should the claim be granted.  As these questions are 
involved in the present appeal, the veteran should be 
provided with proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R.  § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to be scheduled for an appropriate 
examination to determine whether the 
veteran has: (1) peripheral vascular 
disease (PBD); (2) peripheral neuropathy; 
(3) moderate lower extremity function 
loss due to PVD and neuropathy; and (4) 
peroneal nerve palsy with foot drop.  
Then, the examiner should state an 
opinion as to whether it is as likely as 
not the veteran's bilateral leg condition 
was caused or aggravated by his service-
connected residuals of shell fragment 
wounds in his legs.  The examiner should 
reconcile any opinions given with the 
evidence of record and provide a complete 
rationale.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should fully explain 
his opinion.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, the report 
should so state.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

3.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issues on appeal. If the 
disposition of either issue remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


